               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 1 of 11 Page ID #:4507



                                   1 BEN MEISELAS
                                     GERAGOS & GERAGOS
                                   2 644 South Figueroa Street
                                     Los Angeles, CA 90017-3411
                                   3 Telephone: (213) 625-3900
                                     Facsimile: (213) 625-1600
                                   4 meiselas@geragos.com

                                   5 Local Counsel for Plaintiffs

                                   6 BRIAN J. WANCA                                       MATTHEW E. STUBBS
                                     RYAN M. KELLY                                        MONTGOMERY, RENNIE & JONSON
                                   7 ROSS M. GOOD                                         36 East Seventh Street, Suite 2100
                                     GLENN L. HARA                                        Cincinnati, OH 45202
                                   8 ANDERSON & WANCA                                     Telephone: (513) 241-4722
                                     3701 Algonquin Road, Ste 500                         Facsimile: (513) 241-8775
                                   9 Rolling Meadows, IL 60008                            mstubbs@mrjlaw.com
                                     Telephone: (847)368-1500
                                  10 Facsimile: (847)368-1501
3701 Algonquin Road – Suite 500




                                     bwanca@andersonwanca.com
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11 rkelly@andersonwanca.com
                                     rgood@andersonwanca.com
        (847) 368-1500




                                  12 ghara@andersonwanca.com

                                  13 Counsel for Plaintiffs

                                  14
                                  15                                UNITED STATES DISTRICT COURT

                                  16                              CENTRAL DISTRICT OF CALIFORNIA

                                  17   PHYSICIANS HEALTHSOURCE, INC., an
                                       Ohio corporation, RADHA GEISMANN M.D.
                                  18   P.C., a Missouri corporation, individually and as
                                                                                              Case No.: 8:14-cv-00001 JVS (ADSx)
                                  19   the representatives of a class of similarly-situated
                                       persons,
                                  20                                  Plaintiffs,             SECOND AMENDED CLASS ACTION
                                                             v.                               COMPLAINT
                                  21

                                  22   MASIMO CORPORATION WHICH WILL
                                       DO BUSINESS IN CALIFORNIA AS
                                  23   DELAWARE MASIMO CORPORATION and
                                       MASIMO AMERICAS, INC.,
                                  24
                                                                      Defendants
                                  25

                                  26

                                  27

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 2 of 11 Page ID #:4508



                                   1

                                   2          Plaintiffs, Physicians Healthsource, Inc. (“PHI”)and Radha Geismann M.D. P.C.

                                   3   (“Geismann”) (collectively “Plaintiffs”), bring this action on behalf of themselves and all others

                                   4   similarly situated, through their attorneys, and except as to those allegations pertaining to Plaintiffs

                                   5   or their attorneys, which allegations are based upon personal knowledge, alleges the following upon

                                   6   information and belief against Defendants, Masimo Corporation Which Will Do Business in

                                   7   California as Delaware Masimo Corporation (“Masimo Corporation”) and Masimo Americas, Inc.

                                   8   (collectively “Defendants”):

                                   9                                    PRELIMINARY STATEMENT
3701 Algonquin Road – Suite 500




                                  10          1.       This case challenges Defendants’ practice of sending “unsolicited advertisements”
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   by facsimile.
        (847) 368-1500




                                  12          2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

                                  13   Fax Prevention Act of 2005, 47 USC § 227 (“JFPA” or the “Act”), and the regulations promulgated

                                  14   under the Act, prohibit a person or entity from faxing or having an agent fax advertisements without
                                  15   the recipient’s prior express invitation or permission. The JFPA provides a private right of action
                                  16   and provides statutory damages of $500 per violation. Upon information and belief, Defendants
                                  17   have sent facsimile transmissions of unsolicited advertisements to Plaintiffs and the Class in
                                  18   violation of the JFPA, including, but not limited to, the facsimile transmission of two unsolicited
                                  19   advertisements to PHI on or about April 10, 2012 and October 12, 2011, true and correct copies of

                                  20   which are attached hereto as Exhibit A, and one unsolicited fax advertisement to Geismann on or

                                  21   about April 10, 2012, a true and correct copy of which is attached hereto as Exhibit B. Exhibits A

                                  22   and B are collectively referred to as the “Faxes.” The Faxes promote the availability and quality

                                  23   of services and goods of Defendants.         Plaintiffs are informed and believe, and upon such

                                  24   information and belief aver, that Defendants have sent, and continue to send, unsolicited

                                  25   advertisements via facsimile transmission in violation of the JFPA.

                                  26          3.       Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

                                  27   fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                              2
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 3 of 11 Page ID #:4509



                                   1   would have been spent on something else. A junk fax interrupts the recipient’s privacy. Unsolicited

                                   2   faxes prevent fax machines from receiving authorized faxes, prevent their use for authorized

                                   3   outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional

                                   4   labor to attempt to discern the source and purpose of the unsolicited message.

                                   5          4.      On behalf of themselves and all others similarly situated, Plaintiffs brings this case

                                   6   as a class action asserting claims against Defendants under the JFPA.

                                   7          5.      Plaintiffs are informed and believe, and upon such information and belief aver, that

                                   8   this action is based upon a common nucleus of operative fact because the facsimile transmissions

                                   9   at issue were and are being done in the same or similar manner. This action is based on the same
3701 Algonquin Road – Suite 500




                                  10   legal theory, namely liability under the JFPA. This action seeks relief expressly authorized by the
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   JFPA: (i) injunctive relief enjoining Defendants, their employees, agents, representatives,
        (847) 368-1500




                                  12   contractors, affiliates, and all persons and entities acting in concert with them, from sending

                                  13   unsolicited advertisements in violation of the JFPA; and (ii) an award of statutory damages in the

                                  14   minimum amount of $500 for each violation of the JFPA, and to have such damages trebled, as
                                  15   provided by § 227(b)(3) of the Act.
                                  16                                     JURISDICTION AND VENUE

                                  17          6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. §

                                  18   227.

                                  19          7.      Venue is proper in this District because Defendants committed a statutory tort within

                                  20   this District and a significant portion of the events took place within this District.

                                  21                                                 PARTIES

                                  22          8.      Plaintiff PHI is an Ohio Corporation.

                                  23          9.      Plaintiff Geismann is a Missouri professional corporation.

                                  24          10.     On information and belief, Defendants, Masimo Corporation and Masimo America,

                                  25   Inc., are Delaware corporations with their principal place of business in Irvine, California.

                                  26                                                  FACTS

                                  27          11.     On or about April 10, 2012 and October 12, 2011, Defendants sent two unsolicited

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                           3
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 4 of 11 Page ID #:4510



                                   1   facsimiles to Plaintiff PHI using a telephone facsimile machine, computer, or other device. Copies

                                   2   of the facsimiles are attached hereto as Exhibit A.

                                   3          12.     On or about April 10, 2012, Defendants sent an unsolicited facsimile to Plaintiff

                                   4   Geismann using a telephone facsimile machine, computer, or other device. A copy of the facsimile

                                   5   is attached hereto as Exhibit B.

                                   6          13.     On information and belief, Defendants receive some or all of the revenues from the

                                   7   sale of the products, goods, and services advertised on the unsolicited Faxes, and Defendants profit

                                   8   and benefit from the sale of the products, goods, and services advertised on the unsolicited Faxes.

                                   9          14.     Plaintiffs did not give Defendants “prior express invitation or permission” to send
3701 Algonquin Road – Suite 500




                                  10   the Faxes.
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11          15.     On information and belief, Defendants faxed the same and other unsolicited
        (847) 368-1500




                                  12   facsimiles without the required opt-out language to Plaintiffs and more than 25 other recipients.

                                  13          16.     There are no reasonable means for Plaintiffs (or any other class member) to avoid

                                  14   receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent
                                  15   communications their owners desire to receive.
                                  16          17.     Defendants’ facsimiles do not display the necessary opt-out notice as required by 47
                                  17   U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).
                                  18                                  CLASS ACTION ALLEGATIONS

                                  19          18.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiffs brings this class action

                                  20   pursuant to the JFPA, on behalf of the following class of persons:

                                  21          All persons or entities who were successfully sent one or more faxes on or after
                                              four years prior to the filing of this action that mention the availability or quality of
                                  22          Defendants’ property, goods, or services, including but not limited to faxes stating:
                                              (1) “Go from OW! To WOW!, Noninvasive & Quick HEMOGLOBIN,” sent on or
                                  23          about October 12, 2011; and (2) “Go from OW! To WOW!, A New Solution for
                                              Noninvasive Spot Checking Hemoglobin,” sent on or about April 10, 2012.
                                  24

                                  25   Excluded from the Class are the Defendants, their affiliates, employees, agents and members of the

                                  26   Judiciary, and any person who has currently filed an action seeking compensation for TCPA

                                  27   violations. Plaintiffs reserve the right to amend the class definition upon completion of class

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                           4
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 5 of 11 Page ID #:4511



                                   1   certification discovery.

                                   2             19.   Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiffs are informed and believe, and upon

                                   3   such information and belief aver, that the number of persons and entities of the Class is numerous

                                   4   and joinder of all members is impracticable. Plaintiffs are informed and believe, and upon such

                                   5   information and belief aver, that the number of class members is at least forty.

                                   6             20.   Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply

                                   7   to the claims of all class members. Common material questions of fact and law include, but are not

                                   8   limited to, the following:

                                   9             (a)   Whether the Defendants sent unsolicited fax advertisements;
3701 Algonquin Road – Suite 500




                                  10             (b)   Whether Defendants’ faxes sent to other persons, not the Plaintiffs, constitute
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   advertisements;
        (847) 368-1500




                                  12             (c)   Whether the Defendants’ faxes advertised the commercial availability or quality of

                                  13   property, goods, or services;

                                  14             (d)   The manner and method the Defendants used to compile or obtain the list of fax
                                  15   numbers to which they sent Exhibits A and B, and other unsolicited faxed advertisements or other
                                  16   advertisements, without the required opt-out language;
                                  17             (e)   Whether the Defendants faxed advertisements without first obtaining the recipient’s
                                  18   prior express invitation or permission;
                                  19             (f)   Whether the Defendants sent the faxed advertisements knowingly;

                                  20             (g)   Whether the Defendants violated the provisions of 47 U.S.C. § 227 and the

                                  21   regulations promulgated thereunder;

                                  22             (h)   Whether the faxes contain an “opt-out notice” that complies with the requirements

                                  23   of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder, and the effect of the

                                  24   failure to comply with such requirements, including the effect on any asserted defense of

                                  25   established business relationship (EBR);

                                  26             (i)   Whether the Defendants should be enjoined from faxing advertisements in the

                                  27   future;

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                          5
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 6 of 11 Page ID #:4512



                                   1           (j)     Whether Plaintiffs and the other members of the class are entitled to statutory

                                   2   damages; and

                                   3           (k)     Whether the Court should award treble damages.

                                   4           21.     Typicality (Fed. R. Civ. P. 23-(a)-(3)): Plaintiffs’ claims are typical of the claims

                                   5   of all class members. Plaintiffs received the same or similar faxes as the faxes sent by or on behalf

                                   6   of the Defendants advertising the availability and quality of products, goods, and services of the

                                   7   Defendants during the Class Period. Plaintiffs are making the same claims and seeking the same

                                   8   relief for themselves and all class members based upon the same federal statute. Defendants have

                                   9   acted in the same or in a similar manner with respect to Plaintiffs and all the class members by
3701 Algonquin Road – Suite 500




                                  10   sending Plaintiffs and each member of the class the same or similar faxes or faxes which did not
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   contain the proper opt-out language or were sent without prior express invitation or permission.
        (847) 368-1500




                                  12           22.     Fair and Adequate Representation (Fed. R. Civ. P. 23-(a)-(4)): Plaintiffs will fairly

                                  13   and adequately represent and protect the interests of the class. Plaintiffs are interested in this matter,

                                  14   have no conflicts, and have retained experienced class counsel to represent the class.
                                  15           23.     Predominance and Superiority (Fed. R. Civ. P. 23-(b)-(3)): Common questions of

                                  16   law and fact predominate over any questions affecting only individual members, and a class action

                                  17   is superior to other methods for the fair and efficient adjudication of the controversy because:

                                  18           (a)     Proof of the claims of Plaintiffs will also prove the claims of the class without the

                                  19   need for separate or individualized proceedings;

                                  20           (b)     Evidence regarding defenses or any exceptions to liability that the Defendants may

                                  21   assert and prove will come from the Defendants’ records and will not require individualized or

                                  22   separate inquiries or proceedings;

                                  23           (c)     Defendants have acted and are continuing to act pursuant to common policies or

                                  24   practices in the same or similar manner with respect to all class members;

                                  25           (d)     The amount likely to be recovered by individual class members does not support

                                  26   individual litigation. A class action will permit a large number of relatively small claims involving

                                  27   virtually identical facts and legal issues to be resolved efficiently in one proceeding based upon

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                                6
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 7 of 11 Page ID #:4513



                                   1   common proof; and

                                   2           (e)     This case is inherently manageable as a class action in that:

                                   3                   (i)     The Defendants identified persons or entities to receive the fax transmissions

                                   4   and it is believed that the Defendants’ computer and business records and/or those of their agents

                                   5   will enable Plaintiffs to readily identify class members and establish liability and damages;

                                   6                   (ii)    Liability and damages can be established for Plaintiffs and the class with the

                                   7   same common proof;

                                   8                   (iii)   Statutory damages are provided for in the statute and are the same for all

                                   9   class members and can be calculated in the same or a similar manner;
3701 Algonquin Road – Suite 500




                                  10                   (iv)    A class action will result in an orderly and expeditious administration of
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   claims and it will foster economics of time, effort, and expense;
        (847) 368-1500




                                  12                   (v)     A class action will contribute to uniformity of decisions concerning the

                                  13   Defendants’ practices; and

                                  14                   (vi)    As a practical matter, the claims of the class are likely to go unaddressed
                                  15   absent class certification.
                                  16                                                COUNT I

                                  17                  Claim for Relief for Violation of the JFPA, 47 U.S.C. § 227 et seq.

                                  18           24.     The JFPA makes it unlawful for any person to “use any telephone facsimile

                                  19   machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

                                  20   advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

                                  21           25.     The JFPA defines “unsolicited advertisement” as “any material advertising the

                                  22   commercial availability or quality of any property, goods, or services which is transmitted to any

                                  23   person without that person’s prior express invitation or permission, in writing or otherwise.” 47

                                  24   U.S.C. § 227(a)(5).

                                  25           26.     Opt-Out Notice Requirements. The JFPA strengthened the prohibitions against

                                  26   the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

                                  27   senders of faxed advertisements place a clear and conspicuous notice on the first page of the

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                            7
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 8 of 11 Page ID #:4514



                                   1   transmission that contains the following among other things (hereinafter collectively the “Opt-Out

                                   2   Notice Requirements”):

                                   3                 A.      a statement that the recipient is legally entitled to opt-out of receiving future

                                   4                 faxed advertisements – knowing that he or she has the legal right to request an opt-

                                   5                 out gives impetus for recipients to make such a request, if desired;

                                   6                 B.      a statement that the sender must honor a recipient’s opt-out request within

                                   7                 30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients

                                   8                 to opt-out, if they did not want future faxes, by advising them that their opt-out

                                   9                 requests will have legal “teeth”;
3701 Algonquin Road – Suite 500




                                  10                 C.      a statement advising the recipient that he or she may opt-out with respect to
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11                 all of his or her facsimile telephone numbers and not just the ones that receive a
        (847) 368-1500




                                  12                 faxed advertisement from the sender – thereby instructing a recipient on how to

                                  13                 make a valid opt-out request for all of his or her fax machines;

                                  14                 D.      The opt-out language must be conspicuous.
                                  15          The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The
                                  16   requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and
                                  17   regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report
                                  18   and Order (In re Rules & Regulations Implementing the Telephone Consumer Protection Act, Junk
                                  19   Prevention Act of 2005, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took

                                  20   effect on August 1, 2006). The requirements of (3) above are contained in section (b)(2)(E) of the

                                  21   Act and incorporated into the Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance

                                  22   with the Opt-Out Notice Requirements is neither difficult nor costly.           The Opt-Out Notice

                                  23   Requirements are important consumer protections bestowed by Congress upon consumers and

                                  24   businesses giving them the right, and means, to stop unwanted fax advertisements.

                                  25          27.    2006 FCC Report and Order. The JFPA, in section (b)(2) of the Act, directed the

                                  26   FCC to implement regulations regarding the JFPA, including the JFPA’s Opt-Out Notice

                                  27   Requirements and the FCC did so in its 2006 Report and Order, which in addition provides among

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                             8
               Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 9 of 11 Page ID #:4515



                                   1   other things:

                                   2                   A.     The definition of, and the requirements for, an established business

                                   3                   relationship for purposes of the first of the three prongs of an exemption to liability

                                   4                   under section (b)(1)(C)(i) of the Act and provides that the lack of an “established

                                   5                   business relationship” precludes the ability to invoke the exemption contained in

                                   6                   section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

                                   7                   B.     The required means by which a recipient’s facsimile telephone number must

                                   8                   be obtained for purposes of the second of the three prongs of the exemption under

                                   9                   section (b)(1)(C)(ii) of the Act and provides that the failure to comply with these
3701 Algonquin Road – Suite 500




                                  10                   requirements precludes the ability to invoke the exemption contained in section
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11                   (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);
        (847) 368-1500




                                  12                   C.     The things that must be done in order to comply with the Opt-Out Notice

                                  13                   Requirements for the purposes of the third of the three prongs of the exemption

                                  14                   under section (b)(1)(C)(iii) of the Act and provides that the failure to comply with
                                  15                   these requirements precludes the ability to invoke the exemption contained in
                                  16                   section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34).
                                  17          As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-Out
                                  18   Notice Requirements cannot claim the exemption from liability contained in section (b)(1)(C) of
                                  19   the Act.

                                  20          28.      The Faxes. Defendants sent the advertisements on or about April 10, 2012 and

                                  21   October 12, 2011, via facsimile transmission from telephone facsimile machines, computers, or

                                  22   other devices to the telephone lines and facsimile machines of Plaintiffs and members of the Class.

                                  23   The Faxes constitute advertisements under the Act. Defendants failed to comply with the Opt-Out

                                  24   Requirements in connection with the Faxes. The Faxes were transmitted to persons or entities

                                  25   without their prior express invitation or permission and Defendants are unable to sustain the

                                  26   affirmative defense of EBR with Plaintiffs and other members of the class because of the failure to

                                  27   comply with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the JFPA

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                             9
                          Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 10 of 11 Page ID
                                                           #:4516


                                   1   and the regulations promulgated thereunder by sending the Faxes via facsimile transmission to

                                   2   Plaintiffs and members of the Class. Plaintiffs seeks to certify a class which includes these Faxes

                                   3   and all others sent during the four years prior to the filing of this case through the present.

                                   4          29.     Defendants’ Other Violations. Plaintiffs are informed and believe, and upon such

                                   5   information and belief aver, that during the period preceding four years of the original filing of this

                                   6   Class Action Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission

                                   7   from telephone facsimile machines, computers, or other devices to telephone facsimile machines

                                   8   of members of the Class other faxes that constitute advertisements under the JFPA that were

                                   9   transmitted to persons or entities without their prior express invitation or permission and without
3701 Algonquin Road – Suite 500




                                  10   complying with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the JFPA
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11   and the regulations promulgated thereunder. Plaintiffs are informed and believe, and upon such
        (847) 368-1500




                                  12   information and belief aver, that Defendants may be continuing to send unsolicited advertisements

                                  13   via facsimile transmission in violation of the JFPA and the regulations promulgated thereunder,

                                  14   and absent intervention by this Court, will do so in the future.
                                  15          30.     The TCPA/JFPA provides a private right of action to bring this action on behalf of
                                  16   Plaintiffs and the Class to redress Defendants’ violations of the Act, and provides for statutory
                                  17   damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.
                                  18          31.     The JFPA is a strict liability statute, so the Defendants are liable to Plaintiffs and
                                  19   the other class members even if their actions were only negligent.

                                  20          32.     Defendants knew or should have known that (a) Plaintiffs and the other class

                                  21   members had not given prior express invitation or permission for the Defendants or anybody else

                                  22   to fax advertisements about the availability or quality of Defendants’ products, goods or services;

                                  23   (b) Plaintiffs and the other class members did not have an EBR with Defendants; (c) Defendants

                                  24   transmitted advertisements; and (d) the Faxes did not contain the required Opt-Out Notice.

                                  25          33.     The Defendants’ actions injured Plaintiffs and the other class members. Receiving

                                  26   the Defendants’ junk faxes caused Plaintiffs and the other recipients to lose paper and toner

                                  27   consumed in the printing of the Defendants’ faxes. Moreover, the Defendants’ faxes occupied

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                            10
                          Case 8:14-cv-00001-JVS-ADS Document 197 Filed 03/26/19 Page 11 of 11 Page ID
                                                           #:4517


                                   1   Plaintiffs’ and the other class members’ telephone lines and fax machines. The Defendants’ faxes

                                   2   cost Plaintiffs and the other class members time, as Plaintiffs and the other class members and their

                                   3   employees wasted their time receiving, reviewing and routing the Defendants’ unauthorized faxes.

                                   4   That time otherwise would have been spent on Plaintiffs’ and the other class members’ business or

                                   5   personal activities. The Defendants’ faxes unlawfully interrupted Plaintiffs’ and other class

                                   6   members’ privacy interests in being left alone.

                                   7           WHEREFORE, Plaintiffs, Physicians Healthsource, Inc. and Radha Geismann M.D. P.C.,

                                   8   individually and on behalf of all others similarly situated, demand judgment in their favor and

                                   9   against Defendants, Masimo Corporation Which Will Do Business in California as Delaware
3701 Algonquin Road – Suite 500




                                  10   Masimo Corporation and Masimo America, Inc., jointly and severally, as follows:
  Rolling Meadows, IL 60008
   ANDERSON + WANCA




                                  11           A.      That the Court adjudge and decree that the present case may be properly maintained
        (847) 368-1500




                                  12   as a class action, appoint Plaintiffs as the representatives of the class, and appoint Plaintiffs’ counsel

                                  13   as counsel for the class;

                                  14           B.      That the Court award actual monetary loss from such violations or the sum of five
                                  15   hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award treble
                                  16   damages of $1,500.00 if the violations are deemed “willful or knowing”;
                                  17           C.      That the Court enjoin the Defendants from additional violations; and
                                  18           D.      That the Court award pre-judgment interest, costs, and such further relief as the
                                  19   Court may deem just and proper.

                                  20

                                  21   March 26, 2019                                  By:      /s/ Ross M. Good

                                  22                                                   ANDERSON + WANCA
                                  23                                                   3701 Algonquin Road, Suite 500
                                                                                       Rolling Meadows, Illinois 60008
                                  24                                                   Telephone:   (847) 368-1500
                                                                                       Fax:         (847) 368-1501
                                  25
                                                                                       One of the Attorneys for Plaintiffs
                                  26

                                  27

                                  28
                                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                              11
